Citation Nr: 1826150	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right foot/ankle disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air Force and the Air Force Reserve.  She had active service from June 1983 to June 1987, and from October 2001 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In an August 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and abjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran has also perfected an appeal for the issue of entitlement to service connection for a right shoulder disorder.  In her November 2017 VA Form 9, she requested a Board videoconference hearing.  As the record shows that this issue is still pending hearing scheduling, no further action is required at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain VA medical opinions that comply with the August 2016 Board remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (20017); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regarding the service connection claims on appeal, the Board directed the AOJ to obtain a VA medical opinion form an examiner who had not previously examined the Veteran for an etiology opinion.  However, the AOJ obtained a February 2017 opinion concerning the service connection claim for a right foot disorder from the same VA examiner who conducted a VA examination in July 2011.  In addition, this opinion only addressed the diagnosis of plantar fasciitis.  The record shows that the Veteran has also received a diagnosis of Achilles enthesopathy.  See June 2016 Dr. P. treatment record.  In this regard, the Board notes that the AOJ initially responded to Veteran's service connection claim for a right foot disorder by obtaining VA medical opinions for any current right foot and right ankle disorders in June and July of 2011.  The May 2016 hearing testimony also reflects that the Veteran does not want to limit her claim to the plantar fasciitis diagnosis.  The Board has therefore recharacterized her claim as entitlement to service connection for a right foot/ankle disorder.  Consequently, the opinion provided on remand should address all current right foot/ankle disorders, to include plantar fasciitis and Achilles enthesopathy. 

Clarification is also needed as to the Veteran's current right foot/ankle diagnoses. The Veteran was noted to have pes planus during a September 1997 service examination, and a June 2011 x-ray report for the right foot stated that no significant pes planus was present.  However, it is unclear from this report whether pes planus was present to any extent.  The examiner should therefore address this finding upon remand.

Regarding the Veteran's service connection claim for a lumbar spine disorder, the AOJ first obtained a December 2016 VA medical opinion from the same examiner who conducted the July 2011 VA examination before obtaining another opinion from a different examiner in December 2017.  Both opinions discussed the significance of an off-duty motor vehicle accident that occurred in 1994.  However, neither opinion addressed the potential relevance of a prior motor vehicle accident that took place in December 1990.  A February 1991 service treatment record (STR) and a May 1992 Report of Medical History both reference this event as well as the Veteran's report that she had experienced mid and low back pain since the accident.  The Board also notes that in support of the negative conclusion for the December 2017 opinion, the rationale highlighted a report from a June 2006 305th Medical Group record that the Veteran was in a motor vehicle accident in Lakehurst, New Jersey in October 2005.  This record is the only entry that mentions such an accident, and other records discussing the events beginning on October 1, 2005 that led to a line of duty determination of existed prior to service - service aggravated for the Veteran's lumbar spine disorder only noted her in-service activities.  See September 2006 Informal Line of Duty Determination.

In light of the above discussion, the AOJ should request that the Veteran provide additional details related to any motor vehicle accidents that occurred in December 1990 and October 2005.  The Board also notes that it is unclear whether the Veteran had any service in December 1990.  Given the potential significance of the December 1990 motor vehicle accident, the AOJ should verify the Veteran's dates of service upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right foot/ankle disorder and lumbar spine disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA New Jersey Health Care System dated since December 2017.

In addition, the AOJ should specifically request that the Veteran provide additional details regarding any motor vehicle accidents that occurred in December 1990 and October 2005; including any symptoms or injuries that she experienced in relation to these accidents.
2.  The AOJ should contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA, and/or INACDUTRA during her Air Force and Air Force Reserve service.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Records concerning service merely denoting the amounts of points she obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA, and INACDUTRA.

The AOJ should prepare a summary of the dates and types of service.  The summary should be associated with the claims file.

3.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's right foot/ankle disorder.  The examiner must be different from the examiners who provided medical opinions in June 2011 and July 2011.

The claims file must be made available to the examiner. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

To the extent possible, the AOJ should provide the examiner with a list of dates of verified active duty, ACDUTRA, and INACUDTRA service for VA purposes.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all right foot/ankle disorders that have been present during the appeal period or within close proximity thereto (even if it has since resolved).  If plantar fasciitis with calcaneal spur and Achilles enthesopathy are not identified, the examiner should address the previous diagnoses of record.  The examiner should also clarify whether pes planus has been present during the appeal period.  In this regard, the examiner should address the June 10, 2011 VA x-ray report.

For each identified disorder, the examiner should answer the following questions:

(a) The examiner should explain whether the disorder is a congenital or developmental defect, a congenital or developmental disease, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

If the disorder is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

If the disorder is determined to be a congenital or developmental disease, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the Veteran's service.

If the disorder is not of congenital or developmental origin, questions (b) through (f) should be answered.

(b) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the disorder preexisted any of the Veteran's verified periods of active duty service.

(c) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty?

(d) If the answer to question (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the disorder first manifested during, or is otherwise related to, the period of active duty?

(e) The examiner should also state whether the disorder preexisted any of the Veteran's verified periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDTRA).

(f) For each period of ACDUTRA and/or INACDUTRA that the disorder preexisted, is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated during that period of service?

(g) For each period of ACDUTRA and/or INACDUTRA that the disorder did not preexist, is it at least as likely as not (a 50 percent or greater probability) that the disorder was due to a disease or injury incurred during any period of ACDUTRA; or an injury incurred during any period of INACDUTRA?

In providing an opinion, the examiner should address the Veteran's right foot complaints documented in the July and August 1983 service treatment records.

4.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's lumbar spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

To the extent possible, the AOJ should provide the examiner with a list of dates of verified active duty, ACDUTRA, and INACUDTRA service for VA purposes.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all lumbar spine disorders that have been present during the appeal period or within close proximity thereto (even if it has since resolved).  

For each identified disorder, the examiner should provide an opinion as to the following questions:

(a) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the disorder preexisted any of the Veteran's verified periods of active duty service.

(b) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty?

(c) If the answer to question (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the disorder first manifested during, or is otherwise related to, the period of active duty?

(d) The examiner should also state whether the disorder preexisted any of the Veteran's verified periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDTRA).

(e) For each period of ACDUTRA and/or INACDUTRA that the disorder preexisted, is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated during that period of service?

(f) For each period of ACDUTRA and/or INACDUTRA that the disorder did not preexist, is it at least as likely as not (a 50 percent or greater probability) that the disorder was due to a disease or injury incurred during any period of ACDUTRA; or an injury incurred during any period of INACDUTRA?

In providing an opinion, the examiner should address the following:  (1) the January 1986 STR noting an assessment of paraspinous spasm; (2) the reports from a February 1991 STR and a May 1992 Report of Medical History regarding a December 1990 motor vehicle accident; (3) the September 1997 STR that discussed a low back injury from a 1994 motor vehicle accident; (4) the February 1995 lumbar spine MRI that noted an impression of degenerative disc with bulging annulus and indentation of the thecal sac at L4-L5; and (5) the Informal Line of Duty Determination initiated on June 6, 2006 and completed on September 6, 2006; and (6) the June 12, 2006 record from the 305th Medical Group.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




